Justice SPAIN,
concurring in part and dissenting in part.
With all due respect, I dissent from so much of the Majority Opinion as finds any portion of the statutes in question to be unconstitutional. I find that the words employed by the General Assembly are neither vague nor overbroad and do sufficiently apprise school employees of the conduct proscribed. Persons of common intelligence, in my opinion, will not find ambiguous the direction that “political activity” is prohibited and that they are not to “take part in the management or activities of any political campaign for school board.”
No legislature could or should draft a statute which contains an itemized “laundry list” of every conceivable act which it seeks to prohibit. The Majority Opinion cites Broadrick v. Oklahoma, 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973), wherein the United States Supreme Court upheld an Oklahoma statute restricting the political activities of state employees. After examining this “Little Hatch Act,” the Supreme Court answered the vagueness argument by observing that it had “little doubt that § 818 [the Oklahoma statute in question] is ... not so vague that ‘men of common intelligence must necessarily *666guess at its meaning.’ ” Id. at 608, 93 S.Ct. at 2913. It stated further that “[w]ords inevitably contain germs of uncertainty and, ..., there may be disputes over the meaning of ...” various words and phrases. However, the Court opined that it was “all but frivolous to suggest that the section fails to give adequate warning of what activities it proscribes or fails to set out ‘explicit standards’ for those who must apply it.” Id. at 608, 93 S.Ct. at 2913.
Furthermore in Broadrick, the U.S. Supreme Court took note of interpretations given the Oklahoma statute both by the State Personnel Board and by the Oklahoma Attorney General in determining the breadth of the statute. Kentucky’s statute, on the other hand, was hardly permitted to become effective on Friday, July 13, 1990, before the Franklin Circuit Court entered a restraining order on the following Wednesday, July 18, prohibiting its enforcement. Thus there was never an opportunity for appellants or the Kentucky Department of Education to adopt implementing administrative regulations or for our Attorney General to issue advisory opinions concerning the breadth of our statutes. Were the statutes permitted to stand as written, however, there would be ample opportunity for them to be “fleshed out” through these means on a case-by-case basis, just as was done in Oklahoma.
I am persuaded that appellees are not really so concerned that the statutory language here might be vague, as they are adamant that they may be required to surrender some of their perceived constitutionally protected rights to participate in school board politics as in the past. It is clear, however, that the Kentucky General Assembly has both the power and authority under the Kentucky and U.S. Constitutions to restrict the political activity of school employees in school board elections if necessary to remove corruptive political influence and to promote the efficiency and integrity of the public school system. United States Civil Service Commission v. National Association of Letter Carriers, AFL-CIO, 413 U.S. 548, 93 S.Ct. 2880, 37 L.Ed.2d 796 (1973); Rose v. Council for Better Education, Ky., 790 S.W.2d 186 (1989); and Fowler v. Obier, 224 Ky. 742, 7 S.W.2d 219, 223 (1928).
While the reluctance of the trial judge and the Majority of this Court to uphold statutes restricting free speech and association rights of school employees is understandable, in my opinion, the compelling interest of the entire citizenry of Kentucky in an efficient public school system, free of political influence, is entitled to even greater consideration. I appreciate the fact that my brethren of the Majority have not completely struck down this entire legislation, and I can only trust that they have not rendered it ineffectual by invalidating the key provision regarding prohibited political activity.
STEPHENS, C.J., and COMBS, J., concur in this opinion.